Mr. Justice Craig : I do not concur in that portion of the opinion holding that the proceedings in the county court to sell the lands to pay debts were not notice. In a proceeding to sell lands to pay debts in the county court, in the county where the lands are located, the proceedings ought to have the same force and effect, so far as notice is concerned, as a judgment or decree rendered in the circuit court. Purchasers are bound to take notice of judgments and decrees in the circuit court in the county where lands purchased are located, and I see no reason why a purchaser should not he bound to take notice of a decree in the county court, rendered in a proceeding to sell lands to pay debts.